Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This document is responsive to applicant’s claims filed 6/17/2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no upper cushioning assembly in claim 7, so it is unclear as to what structure the claim is referring.

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Guinne (US 3,266,757) in view of Obviousness.

Regarding claim 7, Guinne discloses:
A system for cushioning air dropped cargo upon landing, the system comprising: a pallet (102); cargo supported on the palle (see fig 1)t; a lower cushioning assembly (104) disposed on the pallet and located between the cargo and the pallet, the lower cushioning assembly comprising at least one bladder (104); at least one compression pad (101) disposed atop the lower cushioning assembly and interposed between the lower cushioning assembly and the cargo (see fig 1), the at least one compression pad comprising: a base plate (see fig 1, ref 101, fig 2, and the description of construction of 101 and 102 in col 2, lines 42-59) including an upper surface and a lower surface, a support member 9the un numbered attachment support at the front of the vehicle of fig 1) mounted to the upper surface of the base plate so as to face the cargo (faces the cargo from the front), a layer mounted to the lower surface of the base plate so as to face the lower cushioning assembly (the bottom layer shown in fig 1 with the detail view showing the construction of 102 in fig 2, which is described to be the same as 101 in col 2, lines 42-59).
Guinne does not disclose the layer mounted to the lower surface of the base plate to be thermoplastic.  It would have been obvious to one having ordinary skill in the art at the time of filing to make the bottom covering plate to be thermoplastic, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Guinne describes the construction to be such that the weight is kept low and thermoplastic would be a lower weight than many materials such as steel.

Regarding claim 8, Guinne as modified discloses:
The system of claim 7 further comprising a pneumatic circuit connected to the lower cushioning assembly for selectively inflating the at least one bladder (see fig 1 and col 2, line 60 – col 3, line 6).

Regarding claim 9, Guinne as modified discloses:
The system of claim 7 wherein the lower cushioning assembly comprises a plurality of spaced bladders (see fig 1).

Allowable Subject Matter
Claims 1-6 and 12-20 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on Mon-Thurs 8am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644